Citation Nr: 0109040	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from January 1956 to November 
1956.

In a March 1958 rating decision, the RO denied service 
connection for a nervous condition.  The veteran was notified 
of the decision and of his appellate rights in a letter dated 
in March 1958.  He did not file a timely appeal.  In a 
subsequent September 1999 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  The veteran filed a timely appeal.


REMAND

As noted above, the RO denied service connection for a 
nervous condition in March 1958.  That decision is final, and 
no claim based upon the same factual basis shall be 
considered.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1100 (2000).  If, however, new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  The new and 
material evidence must be presented since the time that the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 282-284 (1996).

Following a preliminary review of the claims file, the Board 
finds that additional development is necessary before the 
question of whether new and material evidence has, in fact, 
been submitted to reopen the claim may be properly 
adjudicated.

In the March 1958 rating decision, the RO denied service 
connection for a nervous condition on the basis that the 
veteran's service medical records revealed a diagnosis of a 
personality disorder which is not considered a disability 
under the law.  

In an August 1999 statement, the veteran indicated that 
immediately after discharge from service, he obtained 
prescriptions for a mental condition from his family 
physician by the name of Dr. Harold Almond who has passed 
away.  The veteran stated that he has tried to obtain a copy 
of his medical records from Dr. Almond but that he has been 
unsuccessful.  He stated that in the early 1980's he was 
admitted to Myers Clinic in Phillipi, West Virginia for 
stomach ulcers for which he claimed his doctor attributed to 
a nervous condition.  His physician at the Myers Clinic was 
Dr. Hue Myers.  In 1991, he was admitted to United Hospital 
Center in Clarksburg, West Virginia for a heart attack.  He 
stated that his cardiologist told him that stress and nerves 
caused his heart attack.  The cardiologist's name was Dr. 
George Shehl.

Requests for copies of medical treatment records were sent by 
the RO to the above mentioned physicians and medical clinics 
in September 1999.

Medical evidence received from Myers Clinic showed treatment 
for peptic ulcer disease of the stomach and duodenal bulb.  
There was no evidence of a psychiatric disorder.

Negative responses were received from United Hospital Center 
and from Dr. I. F. Hartman (the veteran's family doctor) as 
the RO noted that letters incorrectly showed the veteran's 
name as Roy H. Carroll and not Hugh C. Roy.  Letters with the 
veteran's correct name were resent to United Hospital Center 
and to Dr. Hartman.  

Medical evidence received from Dr. Hartman showed treatment 
for left inguinal hernia, injury to the right ankle, and 
lumbosacral strain.  There was no evidence of a psychiatric 
disorder.

The Board notes, however, that no response was received from 
United Hospital Center with regard to the RO's second request 
for medical evidence.  Furthermore, in a March 2000 
statement, the veteran indicated that in February 1991, he 
was hospitalized at the United Hospital Center for a heart 
attack and that he was told by Dr. Shehl that it was caused 
by stress.  Also, he indicated that he was currently 
receiving treatment for his heart condition at the VA Medical 
Center (VAMC) in Clarksburg, West Virginia.  These records 
also have not been associated with the claims folder.  Thus, 
the Board finds that the RO should make further attempts to 
obtain medical treatment records from the United Hospital 
Center and also obtain all records of treatment from the 
Clarksburg VAMC.   

Congress recently amended 38 U.S.C. § 5107 (and amended or 
added other relevant provisions) to expand VA's duty assist a 
claimant in developing all evidence pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, as well providing notice to 
the appellant when efforts to obtain potentially relevant 
evidence is unsuccessful.  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  

As a final point, the Board is cognizant that the Veterans 
Claims Assistance Act of 2000 expressly provides that nothing 
in the act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  As 
noted above, the Board emphasizes that it is not reopening 
the claim for service connection for a nervous condition at 
this time, nor is it directing the RO to do so.  Rather, the 
development requested herein is more in the nature of 
preliminary development (based on additional information 
provided by the veteran) that must be accomplished to fairly 
adjudicate the question of whether new and material has, in 
fact, been presented to reopen the claim.  The Board finds 
that a remand is necessary to afford the veteran every 
consideration and to ensure that all due process requirements 
have been met.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran's claim.  This must specifically 
include all outstanding records from the 
United Hospital Center in Clarksburg, 
West Virginia and from the Clarksburg 
VAMC.  The RO should also assist the 
veteran in obtaining all other pertinent 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any  
pertinent records in his possession, and 
the RO should give him an opportunity to 
do so. 

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for a nervous condition on the basis of 
all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all matters 
and concerns noted in this REMAND.  

5.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




